Per Curiam.
Defendant entered a plea to a reduced charge of assault with intent to rob. MCLA 750.89; MSA 28.284. He appeals of right.
The examination of the accused, prior to the acceptance of the plea, covers 26 pages of transcript; the proceedings before sentencing, an additional 27 pages. The court delayed sentencing to obtain a requested psychiatric examination and report. It is further of record that the conscientious trial judge, in considering the claimed compulsive gambling habit, consulted with other judges of the Wayne Circuit bench in what amounted to a presentence advisory conference. Judge Wise made it clear, however, that the consultation was limited to an advisory discussion and that "the sentence is mine and mine alone”.
So painstaking was the examination by the court that defense counsel apparently grew restive, and the court reminded him, "Well, I know that you are in a hurry, counsel, but I am sentencing a man”.
The resultant report did not address itself to a claimed compulsive addiction to gambling and a consequential irresistable impulse to rob. It seems to be the thrust of appellate counsel’s argument that the trial judge was somehow or other obliged to send it back, or order another examination for specific findings in this respect.
We decline to assume that because a requested psychiatric evaluation contained no finding concerning a suggested trauma-induced irresistable impulse, the examining psychiatrist simply disre*447garded it. The trial judge was not obligated to reject it, or required to order additional examination and conclusions.
Every possible phase of court rule and case precedent requirement of guilty plea acceptance was covered in this case.
The "Jaworski” issue raised by a supplemental brief is simply not factually present in this record.
We find no error. Affirmed